UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4346
MARCELLO BRIAN PARKS, a/k/a Mark,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                            (CR-00-427)

                      Submitted: January 22, 2002

                      Decided: February 7, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thanos Kanellakos, THANOS KANELLAKOS, P.C., Baltimore,
Maryland, for Appellant. Thomas M. DiBiagio, United States Attor-
ney, Bonnie S. Greenberg, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.
2                      UNITED STATES v. PARKS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Marcello Brian Parks pled guilty to one count of bank robbery pur-
suant to a plea agreement with the Government. Parks’ attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), stating that there are no meritorious issues for appeal. Parks
has filed a pro se supplemental brief raising several issues.

   Parks first claims that counsel was ineffective for failing to object
to the fact stipulation in the plea agreement, failing to file discovery
and other motions, and failing to respond to phone messages. Further,
Parks complains that counsel met with him only once or twice during
the proceedings and gave him bad advice. We decline to address these
claims on direct appeal because the record does not conclusively dem-
onstrate ineffective assistance of counsel. United States v. Gastia-
buro, 16 F.3d 582, 590 (4th Cir. 1994).

   Parks next contends that his guilty plea was involuntary because he
pled guilty on counsel’s advice with the understanding that counsel
would voice Parks’ objection to the stipulation of facts in the plea
agreement. We have carefully reviewed the record and conclude that
Parks’ plea was fully voluntary and that he knowingly and intelli-
gently waived his right to appeal his sentence. See Fed. R. Crim. P.
11; United States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir.
1995); United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992);
United States v. Lambey, 974 F.2d 1389, 1395 (4th Cir. 1992).

   Finally, Parks alleges that the Assistant United States Attorney and
the district judge told him that he would be housed in a federal facil-
ity. We find that this claim is barred by virtue of Parks’ appeal
waiver. We have examined the entire record in this case in accordance
with the requirements of Anders and find no meritorious issues for
appeal. Accordingly, we affirm Parks’ conviction and sentence.
                        UNITED STATES v. PARKS                         3
   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
At this juncture, we deny counsel’s pending motion to withdraw.
Finally, we dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED